FOR IMMEDIATE RELEASE Concurrent Computer Corporation Announces Second Quarter Fiscal Year 2008 Financial Results Gross Margins and Revenue Continue to Improve! ATLANTA, Georgia, January 25, 2008 –Concurrent (Nasdaq: CCUR), a worldwide leader of on-demand technology and real-time computing technology, today announced its results for the second quarter of its fiscal year ended June 30, 2008. Second Quarter Results: In the second quarter of fiscal 2008, company-wide revenue aggregated $17.6 million compared to $16.3 million in the first quarter of fiscal 2008, an increase of 8% over the first quarter of fiscal 2008 and an increase of 3% over the second quarter of fiscal 2007.Revenue from Concurrent’s on-demand product line totaled $9.4 million for the second quarter of fiscal 2008 compared to $10.0 million in the first quarter of fiscal 2008, a decrease of 5%.Revenue from the Company’s real-time product line totaled $8.2 million for the second quarter of fiscal 2008 compared to $6.3 million in the first quarter of fiscal 2008, an increase of 29%.The variability in quarter to quarter revenue is due to the timing of large customer orders within each fiscal year. Consolidated gross margins increased for the second consecutive quarter to 54% compared to 53% in the first quarter of fiscal 2008.The operating loss also improved to ($847,000) in the second quarter of fiscal 2008 from an operating loss of ($1.8 million) in the first quarter of fiscal 2008.Net loss in the second quarter of fiscal 2008, which includes depreciation and amortization of approximately $1.0 million and share-based compensation of $339,000, was ($769,000), or ($0.01) per basic and diluted share, compared to a net income of $1.7 million, or $0.02 per basic and diluted share, in the first quarter of fiscal 2008.Net income in the first quarter of fiscal 2008 included approximately $3.3 million in net proceeds from the settlement of two legal matters in that quarter. Cash at December 31, 2007 totaled $23.1 million compared to $20.4 million at the end of fiscal 2007, an increase of $2.7 million.The increase was primarily the result of the $3.3 million in net proceeds from legal settlements in the first quarter of fiscal 2008. For More Information Contact: Concurrent • Kirk Somers • Executive Vice President • (678) 258-4000 “Given the typical challenges of a calendar year end quarter, I am pleased that we were able to improve revenues and gross margins.On revenue of $17.6 million, we had an operating loss of $847,000, our lowest operating loss in over 2 years, which includes over $1.3 million in non-cash items,” said Gary Trimm, Concurrent president and chief executive officer.He added, “We have an improved operating model now and we will continue efforts to achieve even more efficiency.Revenue growth is the top priority.We are adding sales and marketing resources in our traditional business areas and in new initiatives such as the StorageMaster product line announced yesterday.The growth in our Real-Time business this quarter is evidence that this effort is working. We believe the VOD market will be strong in 2008 and that our industry leading MediaHawk 4500 system will continue to capture a significant share of the opportunities.In VOD particularly we see a trend toward larger projects similar to our recent wins at Cox in Arizona and Brighthouse in Tampa and Orlando. This could make quarterly revenues highly variable, but we believe the last half our fiscal year will be stronger.” Concurrent Computer Corporation will hold a conference call to discuss these results on Friday, January 25, 2008 at 10:00 a.m. E.S.T., which will be broadcast live over the Internet on the company’s web page at www.ccur.com, Investor Relations page. About Concurrent Concurrent (NASDAQ: CCUR) is a leading provider of high-performance, real-time Linux software and solutions for commercial and government markets.For 40 years Concurrent’s best-of-breed products have enabled a range of time-critical solutions including: modeling and simulation, high speed data acquisition, visual imaging, low latency transaction processing and on-demand television.Concurrent’s on-demand television applications are utilized by major service providers in the cable and IPTV industries to deliver video-on-demand (VOD) and, through subsidiary company Everstream, measure the effectiveness of interactive television.Concurrent is a global company with regional offices in North America, Europe, Asia and Australia, and has products actively deployed in more than 24 countries.Concurrent’s products and services are recognized for being uniquely flexible, comprehensive, robust and reliable.For more information, please visit www.ccur.com . Certain statements made or incorporated by reference in this release may constitute “forward-looking statements” within the meaning of the federal securities laws.Statements regarding future events and developments and our future performance, as well as our expectations, beliefs, plans, estimates, or projections relating to the future, are forward-looking statements within the meaning of these laws.Examples of forward looking statements in this press release include, without limitation, our expectations with regard to our Real-Time business, our MediaHawk 4500 system and our fiscal year 2008 results.All forward-looking statements are subject to certain risks and uncertainties that could cause actual events to differ materially from those projected. For More Information Contact: Concurrent • Kirk Somers • Executive Vice President • (678) 258-4000 The risks and uncertainties which could affect our financial condition or results of operations include, without limitation: our ability to keep our customers satisfied;delays or cancellations of customer orders; changes in product demand; economic conditions; our ability to satisfy the financial covenants in the credit agreement; various inventory risks due to changes in market conditions; uncertainties relating to the development and ownership of intellectual property; uncertainties relating to our ability and the ability of other companies to enforce their intellectual property rights; the pricing and availability of equipment, materials and inventories; the concentration of our customers; failure to effectively manage change; delays in testing and introductions of new products; rapid technology changes; system errors or failures; reliance on a limited number of suppliers; uncertainties associated with international business activities, including foreign regulations, trade controls, taxes, and currency fluctuations; the impact of competition on the pricing of on-demand products; failure to effectively service the installed base; the entry of new well-capitalized competitors into our markets; the success of new on-demand and real-time products; the availability of Linux software in light of issues raised by SCO Group; capital spending patterns by a limited customer base; the possible delisting of our shares of common stock from the Nasdaq Global Market; privacy issues regarding data collection; the success of our relationship with Alcatel and Novell; and the availability of debt or equity financing to support our liquidity needs if cash flow does not improve. Other important risk factors are discussed in our Form 10-K filed with the Securities and Exchange Commission (the SEC) on August 31, 2007 and may be discussed in subsequent filings with the SEC. The risk factors discussed in such Form 10-K under the heading “Risk Factors” are specifically incorporated by reference in this press release.Our forward-looking statements are based on current expectations and speak only as of the date of such statements. We undertake no obligation to publicly update or revise any forward-looking statement, whether as a result of future events, new information, or otherwise. Concurrent Computer Corporation, its logo and Everstream and it’s logo are registered trademarks of Concurrent Computer Corporation. All other Concurrent product names are trademarks of Concurrent while all other product names are trademarks or registered trademarks of their respective owners.Linux® is used pursuant to a sublicense from the Linux Mark Institute. # # # Note to Editors: For additional company or product information from Concurrent, please contact Concurrent, 4375 River Green Parkway, Suite 100, Duluth, GA30096. Call toll free in the U.S. and Canada at (877) 978-7363, fax (678) 258-4199.Readers can also access information through the company's Web site at www.ccur.com. For More Information Contact: Concurrent • Kirk Somers • Executive Vice President • (678) 258-4000 Concurrent Computer Corporation Condensed Consolidated Statements of Operations (Unaudited) (In Thousands Except Per Share Data) Three Months Ended December31, Six Months Ended December31, 2007 2006 2007 2006 Revenues: Product $ 9,964 $ 11,685 $ 19,732 $ 21,017 Service 7,614 5,449 14,101 10,898 Total revenues 17,578 17,134 33,833 31,915 Cost of sales: Product 5,309 6,998 10,362 12,186 Service 2,810 2,721 5,457 5,360 Total cost of sales 8,119 9,719 15,819 17,546 Gross margin 9,459 7,415 18,014 14,369 Operating expenses: Sales and marketing 3,721 4,133 7,514 8,446 Research and development 4,019 4,107 8,231 8,759 General and administrative 2,566 2,502 4,913 5,245 Total operating expenses 10,306 10,742 20,658 22,450 Operating income (847 ) (3,327 ) (2,644 ) (8,081 ) Other income (expense), net 199 (271 ) 3,794 (151 ) Income (loss) before income taxes (648 ) (3,598 ) 1,150 (8,232 ) Provision (benefit) for income taxes 121 (67 ) 175 151 218 Net income (loss) $ (769 ) $ (3,531 ) $ 975 $ (8,383 ) Basic net income (loss) per share $ (0.01 ) $ (0.05 ) $ 0.01 $ (0.12 ) Diluted net income (loss) per share $ (0.01 ) $ (0.05 ) $ 0.01 $ (0.12 ) Basic weighted average shares outstanding 83,025 71,600 82,975 71,567 Diluted weighted average shares outstanding 83,025 71,600 83,108 71,567 Concurrent Computer Corporation Condensed Consolidated Balance Sheets (In Thousands) December31, September30, June30, 2007 2007 2007 (unaudited) (unaudited) ASSETS Cash and cash equivalents $ 23,058 $ 26,085 $ 20,416 Trade accounts receivable, net 14,975 15,674 20,987 Inventories 2,815 3,271 3,457 Prepaid expenses and other current assets 1,001 1,255 934 Total current assets 41,849 46,285 45,794 Property, plant and equipment, net 3,593 3,730 4,303 Intangible assets, net 7,155 7,427 7,699 Goodwill 15,560 15,560 15,560 Other long-term assets 755 764 777 Total assets $ 68,912 $ 73,766 $ 74,133 LIABILITIES Accounts payable and accrued expenses $ 10,343 $ 12,506 $ 15,566 Deferred revenue 6,371 8,656 7,996 Total current liabilities 16,714 21,162 23,562 Long-term deferred revenue 954 1,081 1,053 Revolving bank line of credit 686 686 1,077 Other long-term liabilities 2,400 2,328 1,846 Total liabilities 20,754 25,257 27,538 STOCKHOLDERS' EQUITY Common stock 831 830 829 Additional paid-in capital 203,304 202,978 202,819 Accumulated deficit (157,072 ) (156,303 ) (157,971 ) Treasury stock, at cost - (31 ) (3 ) Accumulated other comprehensive income (loss) 1,095 1,035 921 Total stockholders' equity 48,158 48,509 46,595 Total liabilities and stockholders' equity $ 68,912 $ 73,766 $ 74,133
